Citation Nr: 0429482	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  99-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 12, 1975 to July 
23, 1975.  He died in March 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the RO in St. Louis, 
Missouri, which denied service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's death certificate reports that he died in 
March 1999; the immediate cause of death was pneumonia, due 
to or as a consequence of respiratory failure, due to or as a 
consequence of end-stage multiple sclerosis (MS).  
 
3.  At the time of the veteran's death, he was service-
connected for loss of use of both feet, impairment of rectal 
and anal sphincter control, paralysis of the right and left 
upper extremities, loss of use of both hands, anxiety 
disorder with depression, nystagmus and left facial weakness, 
all due to MS.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
established.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet.App. 112 (2004), 
referred to as Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) essentially held that VA 
must provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159, because an initial AOJ adjudication 
had already occurred.  Because the favorable disposition in 
this case, there is no prejudice to the appellant by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the appellant.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

The veteran served on active duty from June 12, 1975 to July 
23, 1975.  

Review of the veteran's service medical records discloses 
that on June 30th, 1975, during the veteran's period of 
active military service, he was seen for pain in the medial 
and posterior aspect of his right leg of four (4) days' 
duration.  Additionally, noted at that time was pain in the 
medial aspect of the tibial shaft.  Apparently, he 
experienced pain on exertion, with a slightly decreased 
"LS," but without evidence of direct trauma.  Physical 
examination revealed 4+ tenderness of the medial tibial head 
on palpitation, with the remainder of the examination within 
normal limits.  The pertinent diagnosis was probable stress 
fracture.  

On July 7th, 1975, the veteran was seen for a follow-up of 
unresolved medial tibial pain on exertion.  Physical 
examination once again revealed the presence of 4+ tenderness 
at the medial aspect of the proximal tibia.  The pertinent 
diagnosis was "as above."  Recommended at the time was that 
the veteran be given a seven (7) day profile and undergo 
radiographic studies.  Those studies subsequently proved to 
be normal.  Apparently, the veteran did not undergo a 
separation examination prior to his discharge from service.

VA records of hospitalization covering the period from July 
to September 1977 are significant for a diagnosis of 
"questionable" MS.  Additionally, VA records of 
hospitalization dated in October 1979 and July 1987, 
specifically diagnosed the veteran with MS.  

A rating action in April 1995 awarded the veteran service 
connection for MS.

On March 19, 1999, the veteran died.  The death certificate 
lists the cause of death as pneumonia, due to or as a 
consequence of respiratory failure, due to or as a 
consequence of end-stage MS.  At the time of the veteran's 
death, he was service-connected for loss of use of both feet, 
impairment of rectal and anal sphincter control, paralysis of 
the right and left upper extremities, loss of use of both 
hands, anxiety disorder with depression, nystagmus and left 
facial weakness, all due to MS.  His combined disability 
rating was 100 percent.  However, in a May 1999 rating 
decision, the RO determined that they erred in granting the 
veteran service connection for the above listed disorders 
because they neglected to take into consideration 38 C.F.R. 
§ 3.307.  

Following a review of the veteran's records, a VA physician, 
in June 1999, offered the opinion that the contents of the 
veteran's claims folder and military service health records 
did not provide "conclusive evidence" that right lower 
extremity pain of which the veteran complained in service 
represented the presence of MS.  A subsequent VA examiner in 
March 2002 was essentially in agreement with that opinion, 
finding that the veteran's complaints of pain documented in 
military records were "not suggestive" of the typical pain 
seen in MS, but were rather more suggestive of a focal soft 
tissue injury.  

During the appellant's June 2002 travel Board hearing, she 
testified that she was a licensed practical nurse, and was 
married to the veteran in 1994.  She further testified that 
as a medical professional she relied heavily on signs and 
symptoms and after reviewing the veteran's service medical 
records, she felt there were no indications of any signs or 
symptoms which would give rise to a soft tissue injury as was 
concluded in the June 1999 and March 2002 VA medical 
opinions.

In April 2004, the Board requested an independent medical 
expert opinion from a specialist in neurology.  The report 
dated in June 2004, included a discussion of the relevant 
medical evidence of record.  The physician concluded that the 
pain experienced by the veteran in June/July 1975 was most 
likely the presenting symptoms of MS.  He explained that 
pain, either paroxysmal or continuous, was a common symptom 
of MS, although a clinical diagnosis of MS required objective 
evidence of involvement of the central nervous system.  He 
reported that there was no documented neurological 
examination performed at the time but he commented that 
during the veteran's August 27, 1997, examination for regular 
aid and attendance, there was a statement regarding the 
June/July 1975 event, although the dates appeared different.  
The statement essentially provided that while the veteran was 
in the U.S. Army, he had obvious physical difficulty while in 
boot camp and on a firing range and at one point he was 
pushed down by his instructor, fell and could not get back 
up.  The physician opined that if this represented 
documentation of the same event, the presence of weakness and 
incoordination, along with the leg pain indicated that, 
indeed, the right leg pain (and associated symptoms) 
represented the first presentation of MS for the veteran. 

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Generally, a veteran's death is service connected if "the 
death resulted from a disability incurred or aggravated [ ] 
in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available.  38 C.F.R. § 
3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based on exposure to 
ionizing radiation).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).   Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Under § 3.307(a)(2),(3) (2004), the veteran would be entitled 
to presumptive service connection for MS if such was 
manifested to a degree of 10 percent or more within seven 
years from his service discharge.  Since the veteran served 
on active duty for a period of less than 90 days, he is 
therefore not entitled to the regulatory "presumption of 
service incurrence" which would attach were he to have 
served for a longer period, and developed MS within seven (7) 
years of his discharge from service.  Accordingly, in order 
to prevail, his spouse must show that the veteran's MS 
actually had its inception during his relatively brief period 
of active duty.

Given the evidence of record, the Board finds that the 
evidence is at least in relative equipoise regarding the 
issue of whether the veteran's service-connected disability 
materially contributed to his cause of death.  The death 
certificate specifically states that end-stage MS contributed 
to the veteran's death.  Both the January 1997 opinion 
offered by the Chief of the VA Spinal Cord Injury Service and 
the June 2004 independent medical examination, suggest that 
the pain first experienced by the veteran in active service 
in June/July 1975, was the first presentation of MS.  The 
Board finds that when resolving all reasonable doubt in favor 
of the appellant, service connection for the cause of the 
veteran's death must be granted as the evidence supports a 
finding that MS had its inception in service and materially 
contributed to the veteran's cause of death.  Therefore, 
service connection for the cause of the veteran's death is 
granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



